United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-2698
                                  ___________

Juan Sagrero-Alcudia,                   *
                                        *
             Petitioner,                *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                            Submitted: January 5, 2011
                               Filed: January 11, 2011
                                ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Mexican citizen Juan Sagrero-Alcudia petitions for review of an order of the
Board of Immigration Appeals which affirmed an immigration judge’s denial of his
application for cancellation of removal. We lack jurisdiction to review the
discretionary determination that Sagrero-Alcudia failed to show his removal would
result in exceptional and extremely unusual hardship to his United-States-citizen
children. See Zacarias-Velasquez v. Mukasey, 509 F.3d 429, 434 (8th Cir. 2007).
Accordingly, we dismiss the petition.
                        ____________________________